Title: From George Washington to Colonel Moses Hazen, 4 June 1777
From: Washington, George
To: Hazen, Moses

 

Sir
Head Qrs Middle Brook June 4: 1777.

With much surprize, I have been informed, that Objections have been made to receiveing Monsr Colerus into a Majority in the Regiment under your command, and that he was treated with indifference & disrespect on his arrival at princetown with my Letter.
This Gentleman was appointed to the rank of Major, & commissioned in the Army of the States last fall by the Congress, and I have strong hopes, that he will render essential services & such, as will do him honor; But, be this as it may, as he holds a Commission under the same authority, that Others do in the Army, & was appointed by me to fill one of the vacant majority’s in your Regiment, no Officer of inferior or the same rank, whose Appointment was subsequent to his, has a right to complain, nor will such conduct be countenanced or the like in future pass without being properly noticed.
You were not at princetown when Monsr Colerus came to take this post, and therefore are not acquainted with the circumstances that then happened; but I shall expect to hear no further Objections upon the Subject, and that he will immediately take a Majority in the Regiment & rank according to the date of his Commission & such Rules as are adopted for adjusting matters of the like nature in the Army. I am Sir Your Most Obedt St.
